Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 23 August 2022 overcomes the objection and rejection under 35 USC 112(a).  The closest prior art of record is CN 107400652A, which describes a genetically engineered E. coli for producing 3-hydroxypropionic acid.  The E. coli is transformed with the acetyl-CoA carboxylase genes accBC and accDA, and the malonyl-CoA synthetase gene mcr.  None of the prior of record, however, teaches or suggests that this E. coli could be converted to an organism capable of producing 1,3-propanediol by introducing a 3-hydroxypropionyl-CoA synthetase gene pcs; a 3-hydroxypropionyl-CoA reductase gene pduP; and a 1,3-propanediol oxidoreductase gene yqhD; wherein the nucleotide sequence of the 3-hydroxypropionyl-CoA synthetase gene pcs is set forth in SEQ ID NO: 4, and the nucleotide sequence of the 3-hydroxypropionyl-CoA reductase gene pduP is set forth in SEQ ID NO: 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 5 and 6 have been cancelled.  Claims 1-4 and 7-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652